Per Curiam.
It is not sufficiently clear that the National Labor Relations Board, in the light of its decisions relating to taxicab companies, would have *884declined jurisdiction in the state of facts disclosed in this case, especially in view of the special terminal contract by which respondent secured exclusive rights in the two great interstate railroad terminals in New York City. There being no clear showing that the National board would not have assumed jurisdiction and also in the absence of a cession agreement under subdivision (a) of section 10 of the Taft-Hartley Act (U. S. Code, tit. 29; § 160, subd. [a]), the appellant could not assert jurisdiction.
The order appealed from should be affirmed, with costs to the respondent.